Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Hsin appeals from the district court’s order denying his motion to set aside the entry of a default against him and the subsequent entry of default judgment. We have reviewed the record and the briefs filed by the parties and find no abuse of discretion and no reversible error. Accordingly, we deny Hsin’s motion to strike portions of Campbell’s brief and affirm for the reasons stated by the district court. Campbell v. Hsin, No. 2:07-cv-02992-DCN (D.S.C. Dec. 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.